                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                          ENTERED
                       IN THE UNITED STATES DISTRICT COURT                            February 05, 2019
                                                                                      David J. Bradley, Clerk
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

DWIGHT RUSSELL, et al., on behalf of            §
themselves and all others similarly situated,   §
                                                §
                       Plaintiffs,              §
                                                §
VS.                                             §     CIVIL ACTION NO. H-19-0226
                                                §
HARRIS COUNTY TEXAS, et al.,                    §
                                                §
                       Defendants.              §

                     ORDER GRANTING UNOPPOSED MOTION TO
                         STAY PROCEEDINGS FOR 90 DAYS

       Plaintiffs’ unopposed motion to stay proceedings for 90 days is granted. (Docket Entry No.

14). The case is stayed until May 10, 2019, so that the parties may discuss settlement.

               SIGNED on February 5, 2019, at Houston, Texas.

                                                    ______________________________________
                                                             Lee H. Rosenthal
                                                       Chief United States District Judge
